ITEMID: 001-82913
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF WEDEKIND v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1971 and lives in Tychy.
5. On 17 January 2001 the applicant was arrested on suspicion of drug trafficking committed as part of an organised crime group.
6. On 19 January 2001 the Katowice District Court remanded the applicant in custody, relying on the reasonable suspicion that he had committed the offence in question. It also considered that keeping the applicant in detention was necessary to secure the proper conduct of the proceedings, given the risk that he might tamper with evidence or induce witnesses to give false testimony. The court also stressed the severity of the anticipated sentence.
7. The applicant's appeal against the detention order, likewise his further appeals against some of the decisions extending his detention and his subsequent applications for release and appeals against refusals to release him, were unsuccessful. In his applications and appeals he relied, inter alia, on his personal circumstances, in particular a difficult family situation in that a family break-up was imminent. He also argued that his confessions to offences of which he was suspected had not been taken into consideration.
8. In the course of the investigation, the applicant's detention was extended on several occasions, namely on an unknown date, on 16 July 2001 (to 17 October 2001), 12 October 2001 (to 31 December 2001), 28 December 2001 (to 30 April 2002), 17 April 2002 (to 31 July 2002), an unknown subsequent date, and 25 September 2002 (to 30 November 2002). In all their detention decisions the authorities repeatedly relied on a strong suspicion, supported by evidence from witnesses, that the applicant had committed the offences in question. They attached importance to the seriousness of those offences and to the likelihood of a severe prison sentence being imposed on the applicant. These facts gave rise to the courts' assumption that the applicant, if released, might obstruct the proper course of the proceedings, especially given the fact that some of the suspects were still at large.
9. On 22 November 2002 the Regional Prosecutor lodged a bill of indictment with the Katowice Regional Court. The applicant was charged with drug trafficking and membership of an organised crime group. There were 15 defendants in the case, all charged with numerous counts of drug trafficking committed as an organised crime group.
10. On 6 August 2003 the case was transferred to the Bielsko-Biała Regional Court since all judges from the Katowice Regional Court had been excluded from examination of the case.
11. On 13 November 2003 the trial court held the first hearing. It subsequently held 28 hearings in the case, at regular intervals.
12. During the court proceedings the courts further extended the applicant's pre-trial detention, namely on 27 November 2002 (to 17 January 2003), two unknown subsequent dates, 17 December 2003 (to 31 August 2004) and 23 June 2004 (to 31 December 2004). The courts repeated the grounds previously given for the applicant's continued detention. They relied especially on the complexity of the case and the large number of coaccused.
13. Between 22 January 2004 and 24 March 2004 the applicant was serving a term of imprisonment imposed by the Warsaw Regional Court in a different criminal case.
14. On 16 December 2004 the Bielsko-Biała Regional Court gave judgment. The applicant was convicted as charged and sentenced to five years and six months' imprisonment and to a fine.
15. The applicant appealed. He was kept in detention pending appeal for a period of one year and one month.
16. On 26 January 2006 the Katowice Court of Appeal heard the applicant's appeal. It reduced the sentence passed by the first-instance court to five years and left the remainder of the judgment unchanged. The applicant did not lodge a cassation appeal. The judgment is final.
17. The relevant domestic law and practice concerning the imposition of pre-trial detention (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other “preventive measures” (środki zapobiegawcze) are stated in the Court's judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
